PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). Appellant appeals from a summary denial of his motion to correct illegal sentence claiming the length of the sentence should be 11.85 years instead of 11.95 years. The trial court, on April 14, 2005, denied the motion without a hearing. Subsequent to that denial, and prior to the notice of appeal being filed, the trial court granted defen*650dant’s motion and entered an order that the length of imprisonment is to be 11.85 years instead of 11.95 years. As such, this appeal is moot and is hereby dismissed.
Dismissed as moot.